Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 18, 2015

                                      No. 04-14-00750-CV

                             IN THE INTEREST OF W.M.T.K.,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 10-0141-CV
                                William Old, Judge Presiding


                                         ORDER
        Appellant’s brief was due February 6, 2015, but it was not filed. Instead, counsel filed a
motion to withdraw. The motion states that counsel served a copy of the motion on appellant
and advised appellant of his right to object. Appellant has not objected or otherwise responded
to the motion.

       We therefore grant counsel’s motion to withdraw. We order any new counsel for
appellant must enter an appearance in this court by March 2, 2015. If appellant does not retain
new counsel, appellant must file a pro se brief by March 20, 2015.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court